UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 12-1148


DUNG T. NGUYEN,

                  Petitioner,

          v.

ERIC H. HOLDER, JR., Attorney General,

                  Respondent.



On Petition for Review of an Order of the Board of Immigration
Appeals.


Submitted:   July 10, 2012                    Decided:   July 31, 2012


Before SHEDD, AGEE, and DIAZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Hoang Nguyen, Duluth, Georgia, for Petitioner.    Stuart F.
Delery, Acting Assistant Attorney General, Carl H. McIntyre,
Assistant Director, Susan K. Houser, Office of Immigration
Litigation, UNITED STATES DEPARTMENT OF JUSTICE, Washington,
D.C., for Respondent.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Dung          T.     Nguyen,       a   native       and    citizen     of   Vietnam,

petitions for review of an order of the Board of Immigration

Appeals    (“Board”)             dismissing        his    appeal      from   the   immigration

judge’s order denying his applications for asylum, withholding

from     removal          and        withholding        under    the     Convention      Against

Torture (“CAT”).               We deny the petition for review.

            Nguyen’s asylum application was denied because it was

untimely        and       he         did     not   show        extraordinary       or    changed

circumstances         that           would    warrant     the    late    filing.        Under    8

U.S.C.     § 1158(a)(3)               (2006),      the    Attorney       General’s      decision

regarding whether an alien has complied with the one-year time

limit     for    filing          an        application     for     asylum    or    established

changed or extraordinary circumstances justifying waiver of that

time limit is not reviewable by any court.                             See Gomis v. Holder,

571 F.3d 353, 358-59 (4th Cir. 2009).                            Although § 1252(a)(2)(D)

provides that nothing in § 1252(a)(2)(B), (C), “or in any other

provision of this Act . . . which limits or eliminates judicial

review,         shall           be      construed         as     precluding        review       of

constitutional claims or questions of law,” this court has held

that the question of whether an asylum application is untimely

or whether the changed or extraordinary circumstances exception

applies    “is        a    discretionary            determination         based    on    factual

circumstances.”            Gomis, 571 F.3d at 358.                    Accordingly, “absent a

                                                    2
colorable constitutional claim or question of law, [the court’s]

review of the issue is not authorized by § 1252(a)(2)(D).”                             Id.

Nguyen    does    not     raise    a    constitutional     claim     or    legal     issue

regarding the finding that his asylum application was untimely.

Thus, we are without jurisdiction to review the determination.

            While        this     court       does   not   have    jurisdiction         to

consider the denial of Nguyen’s untimely application for asylum,

we retain jurisdiction to consider the denial of his request for

withholding of removal as this claim is not subject to the one-

year limitation bar. *             See 8 C.F.R. § 1208.4(a) (2012).                     The

current state of the law regarding this court’s review of a

final     order        denying    withholding        of    removal    was          recently

summarized in Djadjou v. Holder, 662 F.3d 265, 272-74 (4th Cir.

2011).     In order to qualify for withholding of removal, the

alien must show a clear probability of persecution on account of

a   protected     ground,        such    as    political    opinion       or   religious

belief.          See     8   U.S.C.       § 1231(b)(3)(A)      (2006);         8    C.F.R.


      *
       Nguyen does not challenge the denial of relief under the
CAT.      Accordingly,  this   court   need   not   review   this
determination. See Fed. R. App. P. 28(a)(9)(A) (“[T]he argument
. . . must contain . . . appellant’s contentions and the reasons
for them, with citations to the authorities and parts of the
record on which the appellant relies.”); Edwards v. City of
Goldsboro, 178 F.3d 231, 241 n.6 (4th Cir. 1999) (“Failure to
comply with the specific dictates of [Rule 28] with respect to a
particular   claim  triggers  abandonment   of   that  claim   on
appeal.”).



                                               3
§ 1208.16(b)(1)(i) (2012).                 A showing of past persecution on

account of a protected ground creates a rebuttable presumption

that     the     threat       would     recur       upon     removal.          8    C.F.R.

§ 1208.16(b)(1)(i).               If     the       alien     fails    to    show      past

persecution, he can establish a well-founded fear of persecution

by showing that it is more likely than not that he will be

persecuted on account of a protected ground if removed to his

country.         Id., § 1208.16(b)(1)(iii).                If the alien meets his

burden, withholding of removal is mandatory.

               When     the     Board    adopts       that     immigration         judge’s

decision and includes its own reasons for affirming, this court

reviews    both       decisions    and     will     uphold    the    Board’s       decision

unless it is manifestly contrary to the law and an abuse of

discretion.        The standard of review of the agency’s findings is

narrow     and    deferential.           Factual      findings       are   affirmed     if

supported by substantial evidence.                   Substantial evidence exists

to   support      a   finding     unless    the     evidence    was     such   that    any

reasonable adjudicator would have been compelled to conclude to

the contrary.          See Djadjou, 662 F.3d at 272-74 (case citations

omitted).

               We conclude substantial evidence supports the finding

that Nguyen did not establish past persecution or a well-founded

fear of persecution.              Nguyen’s testimony simply lacked detail

regarding      his     arrest    and    detention      and    the    record    does    not

                                               4
compel     the   conclusion        that       he        suffered    past     persecution.

Similarly, the record does not compel the conclusion that there

is an objectively reasonable well-founded fear of persecution

merely     because    Nguyen       is     a       practicing        Buddhist     who    has

participated in one demonstration that drew attention to the

need for religious freedom.

            Accordingly,      we    deny          the    petition    for     review.      We

dispense    with     oral   argument          because        the     facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                       PETITION DENIED




                                              5